DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Wong et al. (US 20120010513 A1, hereinafter “Wong”)
Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) 
Vetter et al. (Linear Object and Image synthesis From a single Example Image, July 1997, hereinafter “Vetter”)
Nayar et al. (US 20050275747 A1, hereinafter “Nayar”)
Ghafarianzadeh et al. (US 10176388 B1, hereinafter “Ghafarianzadeh”)
CSE579 WEB: (Computer vision, chapter 9. Motion from 2D Image Sequences, University of Washington - Paul G. Allen School of Computer Science & Engineering, hereinafter “CSE579”)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-8, 10-11, 13, 15-16, 18-20 filed on 11/27/2021 have been considered but are moot because of the new ground of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "determining a plurality of deformation fields representing motion of the anatomical structure based on the motion vectors and at least one of the sequence  medical images " in second to last limitation.  However, applicant in the first limitation recites receiving a sequence of medical images. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 15 contains similar limitation as claim 1 and are therefore rejected on the same ground as claim 1.
Claims 2, 4, 6-9, 11, 13-14, 16 and 18-20 depends at least on either claim 1, 10 and 15 and are therefore rejected on the same ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4, 6, 10-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of CSE579 WEB: (Computer vision chapter 9 Motion from 2D Image Sequences, University of Washington - Paul G. Allen School of Computer Science & Engineering, hereinafter “CSE579”) and in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”).
Regarding claims 1, 10 and 15:
Wong teaches a method comprising:
receiving a sequence of medical images of an anatomical structure (Wong [0109], [0112]-[0113], [0186], where Wong teaches the image or images  can be a computer tomography ("CT") scan or magnetic resonance imaging ("MRI") of body parts, fig. 4);
determining a plurality feature vectors from the sequence of medical images (Wong [0131]-[0133], [0192], where Wong teaches performing global registration NMI that reflects image features);
mapping each respective feature vector of the plurality of feature vectors to a motion using trained machine learning based motion model (Wong [0131]-[0133], [0192], where Wong teaches the mapping of one or more feature vectors to corresponding one or more motion vectors);
determining a plurality of deformation fields representing motion of the anatomical structure based on the motion vectors and at least one of the sequence  medical images (Wong [0109], [0112]-[0113], [0131]- [0133], [0192], [0196]-[0197], [0201]-[0202], where Wong teaches generating the deformation field based on the determined motion vector(s) and image features); and
performing a medical imaging analysis task using the one or more deformation fields (Wong [0201-[0202], where Wong teaches the transformation field is used for viewing of the patient during intervention).
Wong fails to explicitly mapping each respective feature vector of the plurality of feature vectors to a motion using trained machine learning based motion model based on a relative time associated with the medical image from which the respective feature vector was determined relative to times associated with the remaining images of the sequence of medical images.
However, Wong teaches the mapping of one or more feature vectors to corresponding one or more motion vectors and a lung motion statistical model is constructed by using a kernel principal component analysis ("K-PCA") on the surface motion vectors). Wrong further teach that the goal of motion estimating is to establish the relationship between the lung field surface motion with the fiducials' motion (Wong [0131]-[0133], [0190]-[0194]), the field motion vector is based on the time of a first image compared to other images that is the principle of motion vector or motion vector field. Inherently motion vector or motion vector field contains a time component with respect to past and or present images or frames such that it indicates the movement from one location or position as a certain time to another location or position at another time where in at least two images or frame at different time is used to established that motion field. Nonetheless, Motion from 2D images teaches wherein each motion vector might be formed with its tail at an imaged 3D point at time t and its head at the image of that same 3D point imaged at time t+ δ. alternatively, each motion vector might correspond to an instantaneous velocity estimate at time t. A sparse motion field can be computed by identifying pairs of points (Chalom abstract [0028], [0033], figs. 3, 8 and 15).
	Therefore, taking the teachings of Wong, CSE579 and Chalom as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine one or more feature vectors and a vector field, based on time associated with each image in the sequence of images such as when they were taken, from a plurality of images and use the plurality of feature vectors from more than one image at different time to calculate a plurality of motion vectors and generate a deformation field based on the plurality of motion vectors and the feature vectors to allow correction and analysis of the image to detect anomalies, such as diseases or lung functionality etc.
Regarding claims 2, 11 and 16:
Wong in view of CSE579 and in view of Chalom teaches wherein mapping each respective feature vector of the plurality of feature vectors a motion vector using a trained machine learning based motion model based on a relative time associated with the medical image from which the respective feature vector was determined relative to times associated with the remaining images of the sequence of medical images comprises:
mapping the respective feature vector to the motion vector using information from the mapping of feature vectors determined from prior and/or future images of the sequence of (Wong [0192]-[0194]; CSE579 pages 5, 7 and 8, see also section 9.3.3; Chalom abstract [0028], [0033], figs. 3, 8 and 15, where the mapping is done from training and prediction).

Regarding claims 4 and 13:
Wong in view of CSE579 and in view of Chalom teaches wherein determining a plurality of feature vectors from the sequence of medical images comprises:
encoding pairs of the sequence of medical images to determine the plurality of feature vectors using an encoding network of the machine learning based motion model (Wong [0109], [0112]-[0113], [0131]- [0133], [0192], [0196]-[0197], [0201]-[0202]; CSE579 pages 5, 7 and 8, see also section 9.3.3;  Chalom abstract [0028], [0033], figs. 3, 8 and 15).

Regarding claim 6 and 18:
Wong in view of CSE579 and in view of Chalom teaches wherein performing a medical imaging analysis task using the plurality of deformation fields comprises performing image registration to align the sequence of medical images (Wong [0109], [0112]-[0113], [0131] - [0133], [0192], [0196]-[0197], [0201]-[0202]; CSE579 pages 5, 7 and 8, see also section 9.3.3;  Chalom abstract [0028], [0033], figs. 3, 8 and 15).
Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of CSE579 WEB: (Computer vision chapter 9 Motion from 2D Image Sequences, University of Washington - Paul G. Allen School of Computer Science & Engineering, hereinafter “CSE579”), in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) and in view of Nayar et al. (US 20050275747 A1, hereinafter “Nayar”).
Regarding claims 7 and 19:
Wong in view of CSE579 and in view of Chalom teaches all the limitations of this claim except wherein performing a medical imaging analysis task using the plurality of deformation fields comprises performing sequence interpolation to generate a medical image temporally occurring between two images of the sequence of medical images.
However, Nayar in the same line of endeavor teaches wherein performing interpolation using two images to determine a third image wherein the third image show the position of a moving object in the third image wherein the third image is a temporal image showing the location of the object based on the first image taken before and after the third image (Nayar [0017], [0058], [0060], [0061], fig. 7).
Therefore, taking the teachings of Wong, CSE579, Chalom and Nayar as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate an interpolated image based on two image taken at different time in order to determine what happened at time in between when the images were taken so that the image capturing device does not have the capacity to take too many images in very small time period thereby avoiding requiring larger storage and the camera to be very expensive.
Regarding claims 8 and 20:
Wong in view of CSE579, in view of Chalom and in view of Nayar teaches wherein performing a medical imaging analysis task using the plurality of deformation fields comprises performing sequence extrapolation to generate a medical image temporally occurring after a last image of the sequence of medical images (Nayar [0017], [0058], [0060], [0061], fig. 7).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of CSE579 WEB: (Computer vision chapter 9 Motion from 2D Image Sequences, University of Washington - Paul G. Allen School of Computer Science & Engineering, hereinafter “CSE579”), in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) and in view of Ghafarianzadeh et al. (US 10176388 B1, hereinafter “Ghafarianzadeh”).
Regarding claims 9 and 14:
Wong in view of CSE579, in view of Chalom teaches all the limitations of this claim except wherein the machine learning based motion model comprises an encoding network, a temporal convolutional network, and a decoding network.
	However, Ghafarianzadeh teaches a machine learning based motion model that includes an encoder network, decoder network and may comprise one or more Long Short Term Memory (LSTM) layers between the encoder and decoder layers. The LSTM layers provide temporal information in addition to the spatial information of the encoder-decoder layers (Ghafarianzadeh abstract col. 3 lines 1-67, figs. 2, 3 and 5).
Therefore, taking the teachings of Wong, CSE579, Chalom and Ghafarianzadeh as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a machine leaning that includes and encoder network, and decoder network and temporal convolutional network, since it is well-known in the art to use a machine learning model that includes those components to make use of the temporal information in the images.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 4, 2022